Citation Nr: 0805114	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.  

2.  Entitlement to a compensable rating for residuals of a 
laceration of the right index finger.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1998 to September 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for post-traumatic stress disorder and residuals 
of a laceration of the right index finger, assigning a 10 
percent rating and a noncompensable rating, respectively, 
effective October 2004.  

The veteran subsequently relocated, and in a June 2005 rating 
decision, the Boise, Idaho RO, granted a 50 percent for post-
traumatic stress disorder, effective October 2004.  The 
veteran continued his appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. From the effective date of the award of service 
connection, post-traumatic stress disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; his disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting his ability to 
function independently and appropriately, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.  



2. From the effective date of the award of service 
connection, the residuals of a laceration of the right index 
finger are manifested by scar as noted in service records, 
loss of flexion particularly at the distal interphalangeal 
joint (approximately by half), pain and stiffness when the 
distal interphalangeal joint is forced down, and decreased 
sensation on the radial aspect of the finger.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

2. The criteria for a 10 percent rating for residuals of a 
laceration of the right index finger have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7804 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in June 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disabilities had become worse. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notice included the 
provisions for rating the disabilities and for the effective 
date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 

and of Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
Jan. 30, 2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims.  As the content error 
did not affect the essential fairness of the adjudication of 
the claims for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in October 2005.  



The RO has obtained the veteran's service medical records as 
well as relevant VA records.  The veteran himself has 
submitted numerous private records, including those from 
R.T., Psy.D., S.H., M.D., and D.H., M.D.  The veteran has not 
identified any additional records for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in June 2004 (pre-
discharge) and February 2005, to evaluate post-traumatic 
stress disorder and the right index finger condition.  There 
is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the current claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).



Post-Traumatic Stress Disorder 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

Post-traumatic stress disorder is currently rated as 50 
percent disabling ever since the effective date of service 
connection in October 2004.  

The criteria for the next higher rating, 70 percent, are:  
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The relevant evidence in this case consists of private 
records, VA records, two VA examination reports, and 
statements and hearing testimony of the veteran.  

In regard to medical evidence, the veteran underwent a pre-
discharge VA examination in June 2004, at which time the 
post-traumatic stress disorder was diagnosed.  The Global 
Assessment of Functioning (GAF) score was 60 with some social 
problems and some employment problems mainly in regards to 
functioning in the military environment.  

In September 2004, S.H., M.D., the diagnoses included post-
traumatic stress and assigned a GAF score of 55.  At the time 
of a VA examination in February 2005, the GAF score of 50.  
In another private evaluation, R.T., Psy.D., in May 2005, the 
diagnoses included post-traumatic stress.  The GAF score was 
70 currently and in the past year.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

In this case, the veteran's GAF scores vary and are within 
the range of 50 to 70, denoting from mild to serious 
impairment.  However, as will be discussed herein, a single 
evaluation, rather than "staged ratings" from the effective 
date of service connection, is found to be appropriate in 
this case.  The disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment by description or by a GAF 
score is to be considered, but is not determinative of the 
percentage disability rating to be assigned.  
38 C.F.R. §4.126.  

In evaluating all the evidence, the Board finds that the 
private and VA medical evidence of record overall reflects 
that from the effective date of the award of service 
connection, the veteran's symptoms of post-traumatic stress 
disorder are not so severe as to affect his everyday life and 
his ability to function to a degree that more nearly 
approximates the schedular criteria for a 70 percent rating.  

The Board acknowledges the statements of the veteran to the 
effect that his post-traumatic stress disorder warrants a 
minimum 70 percent rating.  In his June 2005 substantive 
appeal statement, he alleged that he was fired from his job 
as a physician due to his symptoms of post-traumatic stress 
disorder.  However, as noted at the time of his October 2005 
personal hearing, he did not in fact lose his job, although 
the future of his employment was uncertain and somewhat 
tenuous as evidenced by letters of reprimand dated in January 
2005 and April 2005 on file.  

On medical reports in relation to mental health treatment, 
the veteran has reported experiencing depression with 
increased sleep latency, poor energy and decreased activity, 
poor concentration, decreased appetite, anhedonia, and self-
critical thoughts including worthlessness and guilt.  

The veteran felt estranged from people and "numb", and 
suffered from anger and hypervigilance.  The veteran also 
reportedly had trouble following through on responsibilities, 
was disorganized, avoided tasks that required mental effort, 
misplaced things and tended to be absent-minded, and was 
easily distracted.  

The overall objective evidence from a review of the medical 
records reveals the following in relation to symptoms of 
post-traumatic stress disorder throughout the appeal period.  
The veteran is shown to be alert, attentive, cooperative, and 
oriented times four.  There were no signs or symptoms of 
psychosis.  He had good grooming.  His eye contact was normal 
and his thoughts were coherent, logical, and goal directed 
with no evidence of psychosis.  There were no difficulties 
with thought process.  His speech had regular rate and rhythm 
with intact reception, expression, and repetition.  There was 
no suicidal or homicidal ideation.  His affect was broad and 
tending toward agitation.  His mood was estimated to be 
somewhat depressed.  His memory was grossly intact.  He had 
never been psychiatrically hospitalized.  

At the time of a VA examination in February 2005, based on 
his presentation, the examiner suspected that the veteran was 
performing routinely at the high level of functioning, 
although with mild to moderate difficulties with attention 
and concentration tasks.  The veteran reported no 
difficulties in accomplishing routine daily activities in a 
responsible manner.  He took anti-anxiety, anti-depressant, 
and sleep aid oriented medications, for which he reported 
generally good consequences.  Private outpatient reports 
dated later in 2005 note that the veteran had a mild to 
moderately depressed mood.  He was upset that his job was in 
jeopardy due to conflict with ancillary staff.  He felt 
lethargic and anhedonic and was poorly motivated.  A February 
2006 VA outpatient record indicates that the veteran 
continued to see his private physician, and that there had 
been no change in his medications with the exception of 
adding a medication for an unrelated condition.  

The symptoms, as described above, are more characteristic of 
a disability picture that is contemplated by a 50 percent 
rating than that contemplated by a 70 percent rating under 
Code 9411.  The veteran's GAF scores in the range of 50 to 70 
are consistent with the disability picture of the veteran, as 
described above.  

The record does not reflect that the veteran has been 
hospitalized for any episodes in connection with post-
traumatic stress disorder.  It is moreover noted that 
different examiners, at different times, will not describe 
the same disability in the same language.  

Features of the disability which must have persisted 
unchanged may be overlooked, or a change for the better or 
worse may not be accurately appreciated or described.  It is 
the responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  

After reconciling the various reports and treatment records 
into a consistent disability picture, the Board finds that 
post-traumatic stress disorder is not manifested by such 
symptoms indicative of a 70 percent evaluation as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or obscure speech, near-continuous 
panic or depression affecting his ability to function 
independently and appropriately, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  

In that regard, the Board acknowledges certain comments of 
the VA examiner in February 2005.  He asserted that the 
veteran appeared to be barely functioning in the work 
environment and less than adequately functioning in all other 
environments of his life.  In a final discussion in the 
examination report, the examiner stated that the veteran was 
"barely being able to hold it together with regard to his 
professional and occupational obligations" and was "not 
holding it together at all in his private life and basically 
has no personal life to speak of".  In a September 2005 
letter to clarify his findings on the examination report, the 
examiner explained that he assigned the veteran a GAF score 
of 50 to signify that the veteran experienced symptoms of 
post-traumatic stress disorder and "consequent impairment in 
his life to a serious degree," but that the veteran's 
prognosis was "by no means poor."  In fact, the examiner 
stated that the etiology of the veteran's condition strongly 
suggested that there was the possibility of a "healthy 
outcome".  The examiner also asserted that while the veteran 
appeared to be functioning in a highly competent, or 
adequate, manner by public standards, his subjective level of 
distress could "lead to the deterioration of functioning in 
all but the most structured domains".  For example, the 
examiner felt that without beneficial intervention, the 
veteran would be unable "to maintain his composure and 
competencies on the job indefinitely".  

A review of the file shows that in April 2005 - just a few 
months after his service discharge and two months after his 
VA examination - the veteran in fact received a letter of 
reprimand from his employer citing numerous corrective 
actions of a behavioral nature that he must take to forestall 
his termination.  However, since that time there has been no 
evidence to show that the veteran was terminated or otherwise 
not continuing to be gainfully employed in his field as a 
physician.  In other words, it appears that he has 
effectively adjusted his conduct, with the aid of private 
treatment through S.H., M.D., and prescribed medication.  
Thus, while the statements that the VA examiner made in the 
February 2005 report appear to indicate that the veteran has 
encountered difficulty in adapting to stressful circumstances 
immediately following his separation from service, and that 
possibly his depression was affecting his ability to function 
appropriately or effectively, which are criteria for a 70 
percent rating under Code 9411, the manifestation of post-
traumatic stress disorder is more fittingly described by the 
criteria for his current 50 percent rating under Diagnostic 
Code 9411, which includes difficulty in establishing and 
maintaining effective work and social relationships.  

This is not to lessen or minimize the ongoing significant 
impairment, however, it is the Board's judgment that most of 
the criteria that typify a 70 percent rating under Diagnostic 
Code 9411 have not been demonstrated.  Further, although 
there is some disparity in the GAF scores in the record for 
the period of the appeal, there appears to have been little 
change in the level of overall impairment attributed to post-
traumatic stress disorder. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for post-traumatic 
stress disorder from the effective date of the award of 
service connection, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Right Index Finger

The residuals of a laceration of the right index finger has 
been rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5225, effective from the date that 
service connection was established in October 2004.  

Under Diagnostic Code 5225, a maximum rating of 10 percent is 
warranted for ankylosis of the index finger, either favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2007).  The note to Diagnostic Code 5225 provides that it 
should be considered whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

A 10 percent rating is available for amputation of the index 
finger through the middle phalanx or at the distal joint.  A 
20 percent rating is warranted for amputation of the index 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153 (2007).  

Additionally, under Diagnostic Code 5229, a maximum rating of 
10 percent is assigned for limitation of motion of the index 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension is limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2007).  

Other possible evaluation criteria include those for rating 
muscle disabilities, specifically Diagnostic Code 5309, which 
pertains to residuals of injury to Muscle Group IX, namely 
the intrinsic muscles of the hand.  

The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include:  thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Code 5309, a 10 percent rating will be 
assigned for moderate muscle injury, a 20 percent rating is 
warranted where the injury is moderately severe in either 
upper extremity, and a 30 percent rating is assignable for 
severe injury to muscle group IX in the dominant extremity.  

Under 38 C.F.R. § 4.55, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.

Other potential rating criteria consist of those for rating 
scars.  The criteria for a 10 percent rating for a scar are:  
a superficial scar, which is painful on examination 
(38 C.F.R. § 4.118, Diagnostic Code 7804); a superficial, 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar (38 C.F.R. 
§ 4.118, Diagnostic Code 7803); a scar, other than on the 
head, face, or neck, that is superficial, does not cause 
limited motion, and involves an area or areas of 144 square 
inches or greater (38 C.F.R. § 4.118, Diagnostic Code 7802); 
or a scar, other than on the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion and involves an area or areas exceeding 
6 square inches (38 C.F.R. § 4.118, Diagnostic Code 7801).  
The note to Code 7804 provides that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger even 
though amputation of the part would not warrant a compensable 
evaluation. 

Other scars are rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Also, a 20 percent rating for scars would require scars other 
than head, face, or neck, that are deep or that cause limited 
motion and involves an area or areas exceeding 12 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

In this case, the relevant medical evidence includes service 
medical evidence, private and VA medical reports, and VA 
examination reports, as follows.  

Service medical records show that in November 2003, the 
veteran was seen with a four day history of a laceration to 
the distal right index finger on the volar aspect.  There was 
swelling, pain, and drainage at the site since the previous 
evening, with increased pain with flexion of the finger.  The 
veteran stated that the laceration appeared down to the 
tendon.  On examination, there was an asymmetric "v" shaped 
wound from which a small amount of serous, purulent drainage 
was observed.  There was mild edema and induration/erythema 
noted.  The assessment was wound/laceration of the right 
distal index finger, positive for infection and questionable 
tendon involvement.  On a report of medical history dated in 
March 2004, it was noted that the veteran had a laceration to 
the distal right index finger and subsequent significant 
infection (questionable flexor tensosynovitis), now with  
scar and decreased mobility of distal right index finger.  A 
medical prescreen report dated in March 2004 indicated that 
the right index finger was status post laceration and 
secondary infection with inability to flex at the distal 
interphalangeal (DIP) joint.  On examination at that time, 
there was a scar on the right second finger causing decreased 
range of motion.  

At the time of a pre-discharge VA examination in June 2004, 
it was reported that the veteran was right-handed, and that 
he had some residual range of motion diminution subsequent to 
a laceration wound of the lateral aspect of the right index 
finger.  The veteran reported that when flexing the finger, 
there is a tendency to "stick and release".  He said he was 
unable to fully flex the DIP joint, which contributed to some 
difficulties in writing and doing tactile stimulation and 
other projects.  On examination, the veteran was able to 
fully approximate the tips of the fingers to the median 
transverse fold of the palm.  

There was diminution of range of motion of the right index 
finger due to tightness:  flexion at the DIP joint was 0 
degrees to 45 degrees (with normal being 90 degrees), flexion 
at the proximal interphalangeal (PIP) joint was 0 degrees to 
60 degrees (with normal being 100 degrees), and metacarpal 
phalangeal (MP) joint was 0 degrees to 60 degrees (with 
normal being 90 degrees).  Range of motion was not 
additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  Upon a skin evaluation, there 
was no mention of any scars of the right index finger.  X-
rays of the hands were unremarkable as regards the right 
index finger.  The diagnosis was status post laceration of 
the lateral aspect of the right index finger and subsequent 
wound infection (flexor tenosynovitis) with residual range of 
motion limitations and tightness.  

The veteran was discharged from service in September 2004.  
At the time of an initial visit to the VA in January 2005, he 
was noted to have a laceration of the right index finger, 
with the residual effect of an inability to fully flex the 
DIP joint, contributing to difficulties in writing and 
tactile stimulation and other projects.  In the assessment, 
in regard to the right index finger, "nothing today" was 
noted.  

At the time of a VA examination in February 2005, the veteran 
reported decreased range of motion of the right index finger 
at the DIP joint.  He could force the finger down but with 
some pain and difficulty.  He reported numbness on the distal 
radial aspect of the index finger.  There was no swelling or 
significant pain but the veteran did report that he limited 
his activities, especially with writing or fine motor 
procedures at work (he worked as a physician).  Examination 
of the right second digit showed no visible deformities (the 
presence or absence of any scars was not mentioned) or 
swelling.  There was no tenderness to palpation although 
there was decreased sensation to light touch at the distal 
radial half of the index digit.  Range of motion of the digit 
was DIP flexion from 0 degrees to 20 degrees, and PIP flexion 
from 0 degrees to 80 degrees.  The examiner noted that the 
veteran had less movement than normal regarding the right 
index finger, most notably at the DIP, and with forced 
movement of the DIP he did experience some pain and 
stiffness; otherwise, no other conditions existed.  

The assessment was that of right index finger laceration 
residuals with no significant changes in function or an 
examination from the time of the last examination in June 
2004.  At the time of a private evaluation in October 2005, 
there was decreased sensation on the distal index finger on 
the radial aspect from the PIP to the distal tip.  

The objective medical evidence of record shows that the 
veteran's right index finger is productive of impairment 
characterized as loss of flexion particularly at the DIP 
joint (approximately by half), pain and stiffness when the 
DIP joint is forced down, and decreased sensation on the 
radial aspect of the finger.  Service records note a scar 
residual from the laceration, but post-service records 
inexplicably do not mention this feature.  In applying the 
relevant rating criteria, the veteran's right index finger is 
not so limited in motion that he meets the requirements for a 
10 percent rating under the limitation of motion codes 
(Diagnostic Codes 5225 and 5229).  That is, the index finger 
is not ankylosed, does not produce a gap of one inch or more 
when attempting to touch the proximal transverse crease of 
the palm with the finger tip, and is not limited in extension 
more than 30 degrees.  

Further, the veteran's right index finger is not so impaired 
that it would be equivalent to amputation of that finger, for 
a 10 percent rating under Diagnostic Code 5153.  The veteran 
indicated that he limited his activities with the finger, but 
not that he was unable to accomplish movements with the 
finger.  While application of the limitation of motion codes 
does not afford a compensable rating in the veteran's case, 
as previously discussed, a minimum 10 percent rating is 
available under Diagnostic Code 5309 for muscle injury of the 
hand based on limitation of motion.  However, there is no 
medical evidence of muscle injury of the right index finger, 
per se, even if there was some question of tendon damage at 
the time of the laceration.  

Nevertheless, upon consideration of Diagnostic Code 7804, the 
Board finds that the medical evidence is sufficient, just 
barely, to support a rating of 10 percent for the following 
reasons.  The veteran sustained a laceration on his finger, 
which clearly resulted in loss of motion of the finger, 
especially at the DIP joint. 

 Service records do state that there was a scar present on 
the right index finger within a year of the veteran's 
discharge.  A maximum 10 percent rating is available under 
Diagnostic Code 7804 for a superficial scar that is painful, 
even if such is located on the tip of the finger and 
amputation of that part would not afford a compensable 
rating.  Despite the lack of specific findings after service 
regarding a scar on the right index finger, the Board finds 
that evaluation by analogy under Diagnostic Code 7804 is 
appropriate in this circumstance.  38 C.F.R. § 4.20.  The 
finger is symptomatic of pain and stiffness upon full 
flexion, and also is marked by loss of sensation on the 
radial aspect.  The testimony of the veteran, a physician, in 
October 2005 with respect to constant poor range of motion 
and numbness of the index finger from the level of the middle 
of the finger, as well as painful flexion of the finger from 
difficulty with the flexor tendon, is deemed credible.  
Accordingly, a rating of 10 percent is in order for the 
laceration residuals of the right index finger.  

The Board concludes that from the effective date of the award 
of service connection in October 2004, the clinical findings 
demonstrate that the veteran meets the criteria for a 10 
percent rating under Diagnostic Code 7804.  


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.  

A 10 percent rating for residuals of a laceration of the 
right index finger is granted, subject to the law and 
regulations, governing the award of a monetary benefit. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


